Citation Nr: 0026902	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of left nasoseptal deviation, currently 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1941 to 
November 1945.


FINDING OF FACT

Current manifestations of the appellant's service-connected 
left nasoseptal deviation include 50 percent obstruction of 
nasal passages, representing marked interference with 
breathing space. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for left nasoseptal 
deviation have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, Diagnostic Code 
6502 (1999); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding his claim for a compensable rating, the Board finds 
that the appellant has satisfied his statutory burden of 
submitting evidence which is sufficient to justify a belief 
that his claim is "well-grounded."  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It 
is also clear that the appellant's claim has been adequately 
developed for appellate review purposes by VARO, and that the 
Board may therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case.  

By regulatory amendment effective October 7, 1996, changes 
were made to the schedular criteria for evaluating 
respiratory disorders, including septal deviation.  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court noted that, where 
compensation is awarded or increased "'pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase ... shall not be earlier than the effective date of 
the Act or administrative issue.'" Id. at 57. See 38 U.S.C.A. 
§ 5110(g) (West 1991).  As such, the Court determined that 
this rule prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.

Under the prior criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6502 (1996), a noncompensable evaluation was warranted for 
deflection of the nasal septum with only slight symptoms, 
while a 10 percent evaluation was in order for deflection of 
the nasal septum, with marked interference with breathing 
space.  Under the revised criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999), a 10 percent evaluation is in 
order for deviation of the nasal septum, with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Neither version of Diagnostic Code 
6502 allows for an evaluation in excess of 10 percent.

In this case, a VA examination was conducted in May 1998 
which revealed that the appellant's external nose appeared 
mildly deviated to the left.  The nasal septum had moderate 
deviation to the left with approximately 50 percent 
obstruction of the left nostril.  

An examination report from the appellant's private physician, 
Morton Goldfarb, M.D., F.A.C.S., dated in March 1999, 
reported that the appellant complained of difficulty 
breathing with about 50 percent obstruction on both sides.  
He claimed that sometimes one side would become completely 
blocked, but that he had a valve collapse and a drooping tip 
created a lot of the problem.  Examination revealed that his 
external nose was straight without scars, lesions or masses, 
and the mucosa, septum and turbinates were without 
significant deformity, inflammation or alteration in moisture 
or color.  In his May 1999 cover letter, Dr. Goldfarb 
reported that the appellant felt his obstruction was more 
than 50 percent, but that this was a subjective measurement 
and there was no way that he could measure this objectively.  
However, he did note that the appellant had significant valve 
area obstruction which would certainly impair his airway.

This evidence raises a question as to whether the appellant's 
septal deviation is more properly described as slight or as 
marked.  As such, and after resolving all doubt in the 
appellant's favor, under 38 U.S.C.A. § 5107(b) (West 1991), 
the Board concludes that a 10 percent evaluation is in order 
for this disability under the prior criteria of Diagnostic 
Code 6502.  In reaching this determination, the Board 
concludes that the evidence more closely approximates the 
criteria for the 10 percent evaluation than the 0 percent 
evaluation.  We also note that in order to determine that the 
veteran does not have marked interference would require a 
remand for an adequate examination.  The Board would point 
out that the 10 percent evaluation represents the maximum 
evaluation available under both sets of criteria.





ORDER

A 10 percent rating for left nasoseptal deviation is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits. 




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

